UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-6451
JOHN LEE BOYD, JR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                James C. Fox, Senior District Judge.
                           (CR-93-123-F)

                      Submitted: May 20, 2003

                      Decided: June 10, 2003

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                            COUNSEL

John Lee Boyd, Jr., Appellant Pro Se. Christine Blaise Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. BOYD
                               OPINION

PER CURIAM:

   John Lee Boyd seeks to appeal the district court’s ruling regarding
Boyd’s motion under Fed. R. Civ. P. 60(b), which the district court
denied as having no merit. This court may grant a certificate of
appealability only if the appellant makes a substantial showing of the
denial of a constitutional right. 28 U.S.C. § 2253(c)(2) (2000). Where,
as here, a district court dismisses a motion to vacate on procedural
grounds, a certificate of appealability will not issue unless the peti-
tioner can demonstrate both "(1) ‘that jurists of reason would find it
debatable whether the petition states a valid claim of the denial of a
constitutional right’ and (2) ‘that jurists of reason would find it debat-
able whether the district court was correct in its procedural ruling.’"
Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel,
529 U.S. 473, 484 (2000)), cert. denied, 534 U.S. 941 (2001). We
have independently reviewed the record and conclude that Boyd has
not satisfied either standard. See Miller-El v. Cockrell, 123 S. Ct.
1029 (2003).

   We must construe Boyd’s notice of appeal and informal brief on
appeal as an application to file a second or successive motion to
vacate under 28 U.S.C. § 2255. See United States v. Winestock, __
F.3d __, 2003 WL 1949822, at *7 (4th Cir. Apr. 25, 2003). In order
to obtain authorization to file a second motion to vacate, a movant
must assert claims based on either: (1) a new rule of constitutional
law, previously unavailable, made retroactive by the Supreme Court
to cases on collateral review; or (2) newly discovered evidence that
would be sufficient to establish by clear and convincing evidence that
no reasonable fact-finder would have found the movant guilty of the
offense. 28 U.S.C. §§ 2244(b)(3)(C), 2255 ¶ 8 (2000). Boyd’s claims
do not satisfy either of these conditions. Therefore, we decline to
authorize Boyd to file a successive § 2255 application.

   We deny a certificate of appealability and dismiss the appeal. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            DISMISSED